 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDLuxuray of New York Division of Beaunit Corpora-tionandInternational Ladies' Garment Workers'Union,AFL-CIO Case 3-CA-3830August 25, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn March 16, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He also found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint. Thereafter, the General Counsel, ChargingParty, and Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recom-mendations,' except as modified below.'We agree with the Trial Examiner that the admittedsurveillance of a union meeting by Plant ManagerShults and Supervisor Eele constituted a violationof Section 8(a)(1) of the Act. However, contraryto the Trial Examiner, and in agreement with theGeneral Counsel and the Charging Party, we believethat it will effectuate the policies of the Act to issuea remedial order herein. The Respondent has commit-ted other and serious unfair labor practices, organiza-tional activities continue at the Respondent's plant,and we cannot be sure that, in these circumstances,such surveillance will not again occur. Therefore,'We affirm the Trial Examiner's conclusion that the Respondentdid not violate Sec 8(a)(1) of the Act by excluding union adherentsfrom certain employee meetings conducted by Respondent during workinghours In doing so, however, we do not agree with his finding, whichis inconsistent with his conclusion that the Act had not been violated,that the Respondent, by excluding union adherents, had substantiallyinterfered with the rights of the employees'Member McCulloch dissents from so much of the Decision as findsthat the showing of the film "And Women Must Weep" is a violationof Sec 8(a)(1) of the Actin order to assure the employees that their activitieswill not again be subjected to such illegal observationwe shall direct the Respondent to cease and desisttherefrom.The Trial Examiner found that the Respondentviolated Section 8(a)(1) of the Act by promulgatinga no-solicitation rule directed only at the prounionemployees and solely for the purpose of inhibitingunion organization. We do not agree.The complaint issued by the General Counsel, inpertinent part, alleged that the Respondent had6...(f)Instructed its employees not to discuss theUnion during working hours in the plant, not-withstanding that it has permitted anti-uniondiscussion during working hours in the plant.In support of this allegation the General Counselintroduced evidence showing that PlantManagerShults, after receiving a telegram from the Unionin earlyMarch 1969 naming the members of theUnion's organizing committee, had called them intohis office individually and informed them that hehad received the telegram, that membership on theorganizing committee did not confer a privileged statuson them, that they were expected to do their work,and that they were not to solicit for the Unionon company time.' Some, at least, of the membersof the organizing committee were apparently warnedthat if they did not heed the warning disciplinaryactionmight result. In the ensuing organizationalcampaign there was casual conversation concerningthe union on working time, and during nonworkingtime the Union was freely discussed and union leafletsdistributed in the cafeteria, restrooms, rest areas, andhallways. The General Counsel presented no evidencethat disciplinary action was taken against any employ-ee, whether for or against the Union.The vice in Respondent's conduct as alleged inthe complaint was the disparate enforcement of ano-solicitation rule against the union adherents amongRespondent's employees. As noted above, the GeneralCounsel presented no evidence to support such anallegation. The complaint clearly does not allege thattheRespondent promulgated a no-solicitation ruleonly to the prounion employees, as found by theTrial Examiner, and no such issue was litigated atthe hearing.We therefore find that the Respondentdid not violate Section 8(a)(1) of the Act by thepromulgation of an unlawful no-solicitation rule orthe disparate enforcement of such a rule.4'The Trial Examiner found that the Respondent's prohibition againstsolicitation applied to both company time and property The recordshows that it applied only to company time'Because of our disposition of this allegation of the complaint wefind it unnecessary to pass on Respondent's Motion to Reopen Record185NLRB No. 15 LUXURAY OF NEW YORKORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Luxuray of New York Division ofBeaunit Corporation, Fort Plain, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder,with the following modifications:1.Delete paragraph 1(a) and substitute thefollowing:"(a) Engaging in surveillance of the union activitiesof its employees."2.Delete the third paragraph of the "Appendix"and substitute the following:WE WILL NOT engage in surveillance of theunion activities of our employees.inwhich it alleged that, given the opportunity to present evidence,it could show that a valid rule against no-solicitation had been in existencesince July 27, 1966, and that all of its employees who were not membersof the Union's organizing committee had been warned by Sidney Foreman,director of manufacturing of Respondent, in the same words used towarn members of the organizing committeeTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner- The International Ladies'GarmentWorkers'Union,AFL-CIO, herein called theUnion, on July 16, 1969, filed an original charge againstLuxuray of New York Division of Beaunit Corporation,hereinafter called Respondent, and thereafter amended itscharge on July 28 and November 7, 1969. The GeneralCounsel of the National LaborRelationsBoard, by theRegional Director for Region 3, thereafter issued a complaintbased on said charges, dated December 17, 1969, alleging,interaha,that Respondent violated Section 8(a)(1) by actsof surveillance,threats to employees,discrimination againstmembers of the union organizing committee,showing themovie "And Women Must Weep,"promising and grantingwage increases during the pendency of a question concerningrepresentation,instructing its employees not to discuss theUnion during their working hours while permitting antiun-ion discussions,and refusing to hire an employee becauseof her relationship to a member of the Union's organizingcommittee.The latter was also alleged to be a violationof Section 8(a)(3) of the Act I By its duly filed answerRespondent admitted jurisdictional and other facts butdenied the commission of any unfair labor practices Onthe issues thus drawn the matter came on for hearingbeforeme in Johnstown,New York,on January 28 and'An additional allegation connected with the discharge of an employeealleged as a violation of Sec 8(a)(1) and(3) of the Act was withdrawnby the General Counsel at the commencement of the hearing10129, 1970. All parties were represented by counsel andhad an opportunity to call witnesses and adduce relevantevidence.All parties waived oral argument at the closeof the hearing. A brief was received from the Respondent.Upon the entire record of the case and2 in considerationof the brief I make the following.FINDINGS OF FACTIJURISDICTIONAL FACTSIt is alleged and admitted that Respondent, a New Yorkcorporation, operates a plant in the city of Fort Plain,New York,where it manufactures women's intimate apparel.Annually Respondent sells its products in interstate com-merce valued in excess of $50,000 Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithinthemeaningof Section 2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Unioncommenced an organizing campaign amongthe employees of Respondent in the early months of 1969.One of the first organizing acts was a meeting held atthe home of one of the employees, Mrs. Coppernoll Itisalleged and admittedthatRespondent's plant manager,Shults, and its sewing room supervisor, Eele, drove tothe town of Canajohane where Mrs. Coppernoll's homewas located and parked their automobiles in a spot fromwhich they could look down the street on which Mrs.Coppernoll's home was located. This they admittedly didfor the purpose of ascertaining who attended the meeting.After sitting in their car for about 45 minutes they drovearound the block in an effort to identify the cars of anyemployees that might have been parked near Mrs. Copper-noll's house and then proceeded to their own homes.Early in its organizing campaign the Union sent toRespondent three telegrams informing Respondent of thefact that 11 named employees were members of the Union'sorgani7i-ig committee.Before the information was givento the Employer it had conducted at least one meetingof all employees at which Respondent apparently cam-paigned against the Union Thereafter Respondent conduct-ed a number of other meetings at one of which it showedthemovie "And Women Must Weep" to the assembledemployeesOn each of the latter meetings the employeeswere sent from their work stations by their supervisorsexcept the members of the Union's organizing committeeand apparently a few other employees known or suspectedof being prounion,who were told to remain at their work.'The GeneralCounsel's unopposed motion to correct the recordis herebygranted 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDA supervisor or supervisors were delegated to continuesupervising them dunng the meetingsAdditionally the Employer by Plant Manager Shultscalled each member of the Union's organizing committeeindividually into his office and informed her that the tele-gram bearing her name had been received and that shewas to understand that her membership on the organizingcommittee resulted in no privileged status for her, thatshe would be expected to do her work and that she wasnot to solicit for the Union on company time and property.At least some if not each of the members of the organizingcommittee were warned that a breach of the Employer'srules as set forth in the warning could result in disciplinaryaction.Employee Foland testified that before the telegrams weresent out by the Union naming the members of the organizingcommittee, a meeting of all employees was held by Respond-ent which was addressed by Sidney Foreman, the directorof manufacturing of the Consumer Product Division ofBeaunit Corporation She testified that the meeting washeld in February and that Foreman and Manager Shultswere present. She quoted Foreman as saying that therewas no union in Franklin, Indiana, and there would beno union here, that the Employer would close the doorsfirstbefore it would let a union come in. She quotedhim as saying "you girls were smart before when theunion tried to get in and I hope you will be smart now."She also stated that Foreman said that unions can fineyou, they can break up your homes and they can causeyou to lose your friendsNo other employee testified in corroboration of Foland'sstory,which was denied by Foreman Employee Hall testi-fied that she was present at all company meetings butwas not asked about the statements attributed to Foreman.Foreman testified that he addressed a meeting in earlyMarch at which the subject was, in essence, that thereare no privileged characters in the plant. Foreman alsotestified that a meeting was held in late February by oneTinklepaugh, another company executive, and that neitherhe nor Tinklepaugh in their speeches made any statementrelating to closing down the plant.When the movie "And Women Must Weep" was shownthe employees they were addressed by Foreman who statedin effect that the incidents recorded in the movie werefactual but that the movie was acted by professional actors.He pointed out that the town in which the incidents tookplacewas a small town similar to Fort Plain and thatwhat had happened there could happen at Fort Plain.When the movie was shown a second time to the membersof the organizing committee and other employees whohad not seen it the first time, Foreman again addressedthe employees, apparently adding only something in thenature of an apology that the union committee had notbeen permitted to see it the first time and suggesting themovie could change their minds.On May 22 the Union, through its attorney, filed apetition with the Third Region for an election at the LuxurayPlant in Fort Plain A Decision and Direction of Electionissued July 1, 1969, and an amendment thereto August26, 1969. The election was held on September 19, 1969,and subsequently set aside by the Regional Director onPetitioner's objection that the Employer did not supplyan election eligibility list, the so-calledExcelsiorlist,eitherto the Petitioner or to the Regional Director.The RegionalDirector in his Supplemental Decision directed a secondelection but it has not been conducted.On September 19, 1969, company official Foreman madea postelection speech at which he announced the resultsof the election, thanked the employees and announcedthat effective the following Monday, September 22, a wageincrease, a paid holiday and a retirement program wouldbe instituted and that the Employer would diligently pursuea solution to the numerous problems that came to theRespondent's attention during the "group discussion."'B. Discussions With Regard to 8(a)(1)Allegations1.The General Counsel contends that the surveillanceof the union meeting at Canajohane, New York, by ManagerShults and Supervisor Eele violated Section 8(a)(1) of theAct Respondent admits the surveillance but contends thatinasmuch as it was neither repeated nor brought to theattention of any employee it does not warrant issuanceof an order. To the extent that surveillance interferes withthe rights of employees there can be no question thatthis interferencewas no different than that occasionedby any other type of surveillance. On the other handthe General Counsel adduced no evidence that any effectresulted from the surveillance. So far as the record revealsno employee was aware of it either at the time of itsoccurrence or at any later time. There isno intimationof coercion or restraint of employees; the interference withtheir activities implicit in surveillance appears unlikely tobe repeatedAccordingly I conclude that the surveillanceconstitutes a violation of Section 8(a)(1) but does not warrantthe issuance of an order directed thereto.2.With regard to the alleged threat by Foreman toclose down the plant in the event of successful organization,Ido not credit Miss Foland's testimony.It isapparentto me that she has little or no recollection of the statementsmade at the meeting. The only meeting conducted beforethe arrival of the telegrams was that conducted by Tinkle-paugh and it is highly improbable in my opinion thateither Tinklepaugh or Foreman would have made the generalstatement that there was nounionat the Franklin, Indiana,plant since it is clear that there was a union at the Franklin,Indiana plant. The failure of General Counsel to offeranything in the form of corroboration of Miss Foland'stestimony, even though it is clear that other witnessescalled by him were present at the meeting, leaves meto infer that no corroboration was available to him. Icannot find that the statement attributed to Foreman wasmade. I conclude that the General Counsel has not carvedits burden of proving a threat to close the plant by SidneyForeman. Accordingly I find no violation and recommendthe dismissal of paragraph 6(b) of the complaint, the allega-tion that pertains thereto.'No evidence was presented by the General Counsel with regardto any group discussion LUXURAY OFNEW YORK1033.TheGeneral Counsel contends that employees whowere members of the union organizing committee or suspect-ed of having union sympathies were discriminated againstby being required to work while other employees attendedgeneral meetings conducted by Respondent during workinghours.With the exception of the showing of the film"And Women Must Weep"the record is very sparse asto the content of the general meetings from which theunion organizing committee members were barred exceptthat the record contains some hearsay evidence to theeffect that the meetings concerned the UnionWith regardto the meeting at which the movie was shown the GeneralCounsel contends that the showing of the movie constitutesa threat to the employees physical and economic security.Accordingly he can scarcely be heard to contend thatfailing to show it to certain individuals was discriminatory.At any rate Respondent thereafter did show the movieto these employees at a later time. There can be no doubtthat by its action Respondent set apart the prounion employ-ees in the plant but I question whether this constitutesa violation,the Union already accomplished this purposeby naming most of these employees in its telegrams. Thereisno showing that these employees were deprived of anybenefits by being required to remain at their work stationswhile the other employees were subjected to the Employer'scampaign propaganda.I can scarcely see the Employer's action in this regardas constituting discrimination against the prounion employ-ees.Nonetheless,I view the Employer's action as a substan-tial interference with the rights of the employees and particu-larly the employees who were not yet committed to theUnionThe only information that the record reveals astowhat took place in the four or five meetings otherthan that at which the movie was shown is to be foundin the speech immediately after the election at which theEmployer announced the granting of various benefits. Fore-man stated"because of our group discussions, I am awareof the numerous problems that need to be solved andIcan assure you we will diligently pursue a solution tothese problems."Itwould appear therefrom that the meet-ings held with employees contained at least in part anexploration of the complaints of the employees which ledto the inception of the union organization.By eliminatingknown union supporters Respondent did its best to inhibitthe free play of discussion.Respondent also, to the extentthat it took positions with regard to the campaign issues,made it impossible for the Union to know or to answersuch positions. This is not the situation where the Respond-ent was directing itself to any selection of employees, theonly selectivity evidenced was the elimination at the meetingsof any union supporters.No explanation appears on therecord for Respondent'saction but it appears to me asafe assumption that Respondent was motivated primarilyby desire to avoid giving union adherents an opportunityto respond to Respondent's comments on the election issues.However the Board has held that neither labor organizationsnor employees are entitled to use any particular mediumof communication simply because the Employer uses it.The Employer here was under no statutory obligation toaccord employees an opportunity to speak.Union adherentshad access to employees by the traditional means bothin the plant and outside of the plant and such accesswas exercised by them without apparent inhibition. Bybarring union adherents from the meetings Respondentdid not in my opinion violate the Act.I shall recommendthat the complaintinsofar as it alleges a violation thereinbe dismissed.`4.General Counsel complains that by showing the movie"And Women Must Weep"Respondent violated Section8(a)(1) ofthe Act.The Board has held that shown againsta background of demonstrated antiunion animus the film"And Women Must Weep"violates Section 8(a)(1) of theActHere Respondent not only showed the movie butin its remarks to the employees prior to the showing toldthem that it was a "true"story,although acted by profession-al actors, and admonished the employees that the smalltown in Indiana which was depicted in the movie waslittle different from the small town in New York in whichthe employees lived and that what happened in Indianacould happen in New York.In support of his argumentthat the Employer'santiunion animus is demonstrated,General Counsel put in evidence a number of propagandaleaflets which were either distributed or mailed to employeesor were attached to their paychecks.The General Counseldoes not contend that any particular item among themviolates Section 8(a)(1) but merely that they demonstratethe Employer's antiunion attitude as they surely do. Therefrain that runs through them all is that with whichany practitioner in the field of labor relations must befamiliar;that a union can do the employees no good,that a union can achieve benefits for the employees onlyby strike and that strikes mean that strikers will be replacedand will have empty pockets There can be no real issuein the instant case that the Employer'spreference is todo without the Union,and the Employer's acts throughoutthe campaign certainly demonstrate this attitude to theemployees.Against this background the showing of thefilm "And Women Must Weep"isviolative of Section8(a)(1) of the Act and I so find '5.General Counsel alleges that the promise and grantof wage increases and other economic benefits on September19, which became effective on September 22, violated Section8(a)(1) of the Act.Ithas long been held that an employer violates thethe Act by announcing a wage increase during the existenceof a question concerning representation,and that suchannouncement or grant of wage increases interferes withthe Board's election procedures and makes a fair electionimpossible.'It is of no avail to the Respondent in theinstant case that the speech in which the increases wereannounced took place after the election.The question con-cerning representation was not resolved by that election.The election was set aside by the Regional Director onthe ground that Respondent had not supplied theExcelsior'Hicks Ponder Co,168 NLRB No 103'Southw,re Company,159 NLRB 395,Southw,re Company,164 NLRB1018,Kellwood Company, Ottenheimer Division,178NLRB No 8 1do not agree with Respondent's characterization of the rationale of theBoard or Chairman McCulloch, but no point would be served by enteringinto a discussion thereofTriangle Plastics,166 NLRB No 86 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist required by the Board's order prior to the electionRespondent must be held to have known that the electioncould be set aside because of its failure to supply theExcelsiorlistHe was so informed in the order requiringhim to supply the list. Accordingly when Respondentannounced on September 19 that the wage increase,°tirement program and additional paid holiday weregranted the employees effective the following week, theEmployer must be considered to have deliberatelyannounced these benefits in order to interfere with theelection that the Employer had every reason to believewould be rerun because of its own failure to supply theExcelsiorlistRespondent gave no reason why theannouncement could not have been withheld until theobjections had been ruled upon.'It is clear that theannouncement was an attempt to assure a continuedmajority against union representatiu,, if a second electionwere directed. I find that the announcement and the wageincrease that followed it were violative of Section 8(a)(1) ofthe Act as alleged 86.Finally,General Counsel contends that by instructingthe members of the Union's organizing committee not todiscuss the Union during working hours in the plant whilepermitting antiunion discussions during working hours inthe plant the Respondent violated Section 8(a)(1) of theAct.There is no evicence that prior to the advent ofthe Union any rule against solicitation or talking amongemployees had been promulgated other than a general under-standing on behalf of both employees and supervisors thatconversations that interfered with employees' productionwere not permitted. There is no evidence that a broadprohibitionwas instituted at any time. There can be noquestion that the rule was promulgated only to inhibitthe organizing activities of the members of the organizingcommittee. The Board has held in the past that the promul-gation of such a rule, even though the rule was presumptivelyvalid in its breadth, where, as here, the prohibition extendedonly to union activities on the Employer's time in theplant, is violative where it is obviously promulgated solelyto inhibit union solicitation. There is no evidence thatthe rule was ever implemented in any way. On the otherhand there is no evidence that any occasion for its implemen-tation arose. The witnesses who testified with regard tothe rule all appeared to believe that the rule applied onlyto "discussions" with regard to the Union and it appearedquite obvious that the term discussion meant to themsomething other than a casual mention of the Union. Thereisno evidence on the record that the Union was discussedin anything but a casual manner in the plant on workingtimeHowever the vice of the rule as I see it is thatit operated to inhibit union discussions by the union-orientedemployees. There is no evidence that the existence of therulewas even mentioned to employees other than theUnion's bargaining committee. I find that the no-solicitationrule,promulgated only to the prounion employees and'The Regional Director did not reach the issues raised by the Union'sother objections'Evchange Partc Co375US 405,BallyCase and Cooler,172NLRB No 106solely for the purpose of inhibiting the union organization,violated Section 8(a)(1) of the Act.'C.The AllegedDiscriminationGeneral Counsel complains that by failing to hireAngelina Kretser, an applicant for employment,Respondent discriminated against her because o. herrelationship to member of the Union's organizingcommittee, thereby violating Section 8(a)(3) and (1) of theAct. There is no real factual issue regarding Mrs Kretser',,situation. She was brought to the plant in mid-Marchduring the organizing campaign by her cousin Mrs BeverlyCotton, a member of Union's organizing committeeMrsKretser filled out an application and was interviewed byFannie Volpe, the supervisor of the training sectionMissVolpe left her and returned shortly telling her that thetraining section was full and they would call her Accordingto the testimony of Volpe, after interviewing Mrs Kretsershe determined that she would like to have her and soughtpermission from Plant Manager Shults to put her in thetraining section although the training section was alreadyfilled. Shults had just received instructions from theEmployer's main offices to cease hiring and trainingemployees for the present and so informed Miss Volpe atthis time. Volpe thereupon told Mrs. Kretser that thetraining section was filled and that she would call her It isadmitted that up until this time the plant was advertising foremployees There is no evidence that after this time anduntilMay when the plant again started building uppersonnel, any advertisements for employees appeared. Noris there any evidence that from mid-March until the Maybuildup began,10 Respondent hired any employees.Volpe and Shults both admit knowing that Mrs. Kretserwas related to Miss Cotton and that Miss Cotton wasamember of the organizing committee. Both denied thatthishad anything to do with the decision not to hireher. In view of the fact that it appears that the hiringatRespondent's plant ceased abruptly at the time of Mrs.Kretser's appearance there, and did not resume for a periodof almost 2 months and in the light of Respondent's evidencethat its inventory was in such condition that a slowdownin the manufacturing process was necessary and was orderedby the main office, I cannot determine on this recordthatMrs.Kretser was the victim of any discrimination.Nor can I find discrimination in the fact that when Respond-ent resumed hiring it did not call Mrs. Kretser. MissVolpe, in whom the entire hiring process was at this timecentralized, testified without contradiction that at no timedid she ever go back through applications she had receivedand call people to come to work, even when she needed'WerthanBagCorpof Nashville,167 NLRB No3,VikingofMinneapo-lis,171NLRBNo 7 1 see no evidence of disparate application ofthe rule in the incidents involving employees from the Indiana plantit is clear from the testimony of General Counsel'switnesses that theremarks of the women from Indiana no more amounted to a "discussion"within the parties' apparent understanding of the rule than did passingstatements and remarks by the prounion employees10Respondent received a very substantial contract from Sears, Roebuckand Company, one of its best customers,pursuant to which work com-menced in May LUXURAY OFNEW YORK105employeesHer testimony was that sufficient employeesgenerally made their way to the plant and filed new applica-tions to keep her training unit filled and satisfy the Employ-er's needs for new employees. Accordingly I shall recom-mend that the complaint be dismissed insofar as it allegesa violation of Section 8(a)(3) and (1) in the failure ofthe Employer to hire Mrs. Kretser.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above occurring in connection with Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAWIAt all times material herein Respondent has beenengaged incommerceas anemployer within the meaningof Section 2(6) and (7) of the Act.2.At all times material herein International Ladies' Gar-ment Workers' Union, AFL-CIO, has been a labororganiza-tion within the meaning of Section 2(5) of the Act3. By various acts and conduct spelled out above includingsurveillance of the union activities of its employees, showingthemovie "And Women Must Weep,"grantingwageincreases and other economic benefits during the existenceof a question concerning representation and the promulga-tion of a rule prohibiting union adherents from discussingthe Union during working hours, Respondent has interferedwith, restrained, and coerced its employees in violationof Section 8(a)(1) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. The Charging Party stated that itwould contend that under the circumstances of this casean order requiring Respondent to recognize and bargainwith the Charging Party is required. No brief was receivedfrom the Charging Party, and the record does not explicateitspositionThis argument must necessarily be based ontwo considerations, (1) that by its unfair labor practicesRespondent has made it impossible to conduct a fair electionamongthe employees and (2) that the Union has at sometime achieved a majority among the employees In supportof its motion Respondent's counsel attempted to introduce,without authentication, 90 documents described as authori-zation cards which bear date stamps indicating that theywere received by the National Labor Relations Board eitherprior to the filing of the petition or on August 12, 1969.The formal documents in the representation case, whichIhave before me, reveal that Respondent questioned thevalidity of the cards submitted with the petition on theground that a certain portion of them were secured byan employee found by the Regional Director to be a supervi-sor.Thereafter it appears from the same source that theUnion caused additional cards to be signed by the employeesand those are the second group of cards proffered bythe Charging Party in the instant hearing. There was atno time any attempt by anyone to authenticate the individualsignatures on any cards They are offered simply as docu-mentsfound in the Board's files and bearing the Board'sdate stamp. I need not determine whether the activitiesof Respondent found to be violative herein constitute unfairlabor practices of such magnitude and effectiveness thatthey have made the holding of a fair election unlikelyor have undermined the Union's majority. The electionwas not set aside as the result of an unfair labor practicebut rather as a result of the Employer's failure to furnishtheExcelsiorlist.But in the absence of any evidence thatthe Union at any time represented an uncoerced majorityof the employees I can see no warrant for applying theremedy apparently sought by the Union. It is not myunderstanding of the decision of the Supreme Court inGissel Packing Co., Inc., et al.,395 U.S. 575, thata bargain-ing order is applicable in the situation where there isno showing that the Union has ever represented a majority.Accordingly I shall decline to recommend such an orderin the instant caseUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following:RECOMMENDED ORDERRespondent Luxuray of New York Division of BeaunitCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Promulgating any illegal rule forbidding union solicita-tion by union adherents in the plant.(b)Granting improved benefits, wage increases and paidholidays to its employees in order to interfere with theirchoice of bargaining representative or as an inducementto reject or refrain from activities in support of the Union(c) Showing the movie "And Women Must Weep" toits employees.(d) In any like or similar manner interfering with, restrain-ing,or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist the Union,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engagein concerted activities for the purpose of collective bargain-ing or other mutual aid or protection or to refrain therefrom.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Post at its plant in Fort Plain, New York, copiesof the attached notice marked "Appendix."" Copies of11In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Order(cont'd) 106DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid notice,on forms provided by the Regional DirectorforRegion 3, after being duly signed by Respondent'sauthorized representative,shall be posted by it immediatelyupon receipt thereof,and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b) Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.12IT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges unfair labor practices nothereinabove foundherein shall,as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder,and all objections thereto shall be deemed waived for all purposesin the event that the Board'sOrder is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event that this Recommended Order is adopted by theBoard this provision shall be modified to read"Notify the RegionalDirector for Region 3, in writing, within 10 days from the date ofthis Order,what steps Respondent has taken to comply herewith "APPENDIXbehalfof InternationalLadies'GarmentWorkers'Union, AFL-CIO, or any otherunion or to induceour employeesto withhold support from the Union.WE WILL NOT show the movie "And Women MustWeep" to ouremployees.WE WILL NOT makeany rules requiring union adher-ents to avoid discussingthe Unionwithotheremployeesin such a manner as to interfere with,restrain,orcoerce ouremployees in the exerciseof their rightsof self-organization.WE WILL NOT in any other like orsimilar mannerinterferewith,restrain,or coerceour employees inthe exerciseof their rights to joinor assist unionsor to bargaincollectivelythrough representatives oftheir own choosing or to engage in otherconcertedactivitiesfor theirmutualaid or protection.LUXURAY OF NEW YORKDIVISION OF BEAUNITCORPORATION(Employer)DatedBy(Representative)(Title)Thisisanofficialnotice and mustnot be defaced byanyone.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT change wages or pension benefits,grant additional paid holidays,or effect other changesin terms or conditions of employment for the purposeof interfering with the activities of our employees onThisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, FourthFloor, The 120 Building, 120 Delaware Avenue,Buffalo,New York 14202, Telephone 716-842-3100.